DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 3, 2022, have been fully considered but they are not persuasive. Previously cited WO 2017/127133 (hereinafter “Kimbrell”) describes adhesive layers 70 and 72 as being conformal adhesive coatings. (See pars. [0042]-[0045], [0056]-[0059]; Figs. 2-6, 9). As such, it appears that the adhesive layers of Kimbrell serve as integrated film/adhesive layer combinations. The claim language of “films carrying a respective adhesive layer” appears broad enough to encompass such an integrated film/adhesive layer combination. Therefore, Examiner maintains that Kimbrell anticipates the presently claimed independent claim as set forth in the outstanding claim rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 56-61 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimbrell.
Regarding claim 56, Kimbrell teaches a splice arrangement (20) comprising: optical fibers (36, 46) that are fusion spliced together at a splice location (at the location of element 50); and a protective barrier (50) disposed across the splice location, the protective barrier including first and second films (70, 72), each of the first and second films carrying a respective adhesive layer (par. [0042]), the splice location being bonded between the adhesive layers of the first and second films (Fig. 2; pars. [0043], [0044]).
Regarding claim 57, Kimbrell teaches that the optical fibers include a first single optical fiber and a second single optical fiber spliced together at the splice location (pars. [0036]-[0039]).
Regarding claim 58, Kimbrell teaches that the optical fibers include a first plurality of optical fibers and a second plurality of optical fibers spliced together at the splice location (pars. [0036]-[0039]).
Regarding claim 59, Kimbrell teaches that the first and second plurality of optical fibers are each ribbonized (pars. [0036], [0037]).
Regarding claim 60, Kimbrell teaches that the first and second plurality of optical fibers are each loosely ribbonized (pars. [0036], [0037]).
Regarding claim 61, Kimbrell teaches that the first and second plurality of optical fibers are each fully loose relative to each other (pars. [0036], [0037]).
Regarding claim 75, Kimbrell teaches a method for installing the protective barrier about the optical splice to form the splice arrangement of claim 56, the optical splice being between at least a first optical fiber and a second optical fiber (Fig. 2), the method comprising: positioning the optical splice between a first adhesive layer carried by a first film (70) and a second adhesive layer carried by a second film (72); moving the first and second films towards each other until the adhesive layers engage around the optical splice; and activating the adhesive layers of the first and second films (pars. [0041]-[0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Kimbrell in view of US 2013/0251317 (hereinafter “Faulkner”).
Regarding claims 62 and 64, Kimbrell teaches the limitations of the base claim 56. Kimbrell does not explicitly teach that the adhesive is heat activated or UV curable. Faulkner teaches a heat activated and UV curable adhesive (par. [0028]; Figs. 1-3). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the splice arrangement of Kimbrell such that the adhesive is heat activated and UV curable, as taught by Faulkner. The motivation would have been to ensure proper adhesive qualities.
Regarding claim 63, Examiner treats the limitation, “wherein the adhesive is pressure activated” to be an obvious variant of the heat activation set forth in claim 62 above. If Applicant would like to argue against this position, Examiner would reconsider a possible Election of Species requirement.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Kimbrell in view of US 6,621,973 (hereinafter “Hoffman”).
Kimbrell teaches the limitations of the base claim 56. Kimbrell does not teach that each film includes a flexible polymeric sheet. Hoffman teaches films which include a flexible polymeric sheet (clm. 41). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the splice arrangement of Kimbrell such that each film includes a flexible polymeric sheet, as taught by Hoffman. The motivation would have been to improve protection of the splice location.


Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Kimbrell.
Kimbrell teaches the limitations of the base claim 56. Kimbrell does not teach that the protective barrier restricts the flexibility of the optical fibers at the splice location by at least 50%. However, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the optical fiber flexibility restriction imposed by the protective barrier, so as to be at least 50% as set forth in the instant claim. The motivation would have been to improve the securement of the optical fiber splicing.

Claims 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Kimbrell in view of US 2013/0223803 (hereinafter “Yamaguchi”).
Regarding claims 67 and 69, Kimbrell teaches the limitations of the base claim 56. Kimbrell does not teach that the protective barrier varies in thickness over an axial length of the protective barrier, wherein the first film has a different flexibility or thickness than the second film. Yamaguchi teaches a protective barrier that varies in thickness over an axial length of the protective barrier, wherein a first film has a different thickness than a second film (par. [0151]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the splice arrangement of Kimbrell such that the protective barrier varies in thickness over an axial length of the protective barrier, as taught by Yamaguchi. The motivation would have been to achieve a target flexibility (par. [0151]).
Regarding claim 68, Examiner treats the limitation, “wherein the protective barrier varies in flexibility over an axial length of the protective barrier” to be an obvious variant of the variation in thickness set forth in claim 67 above. If Applicant would like to argue against this position, Examiner would reconsider a possible Election of Species requirement.
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Kimbrell in view of US 5,963,699 (hereinafter “Tanaka”).
Kimbrell teaches the limitations of the base claim 56. Kimbrell does not teach a tool for installing the protective barrier around the splice location to form the splice arrangement. Tanaka teaches a tool for installing a protective barrier around a splice location to form a splice arrangement (Fig. 6), the spliced optical fibers including first and second optical fibers (54a,b) each being held by a respective holder (56a,b), the tool comprising: a first part defining a first holder mounting location configured to receive the holder of the first optical fiber, a second holder mounting location configured to receive the holder of the second optical fiber, and a first film mounting location disposed between the first and second holder mounting locations (Fig. 6; ; col. 8, lines 20-col. 9, line 12) and a second part (52) that is movable relative to the first part between a first position and a second position (Fig. 6), the second part defining a second film mounting location that opposes the first film mounting location at least when the second part is disposed in the second position, the first and second film mounting locations being located farther apart from each other when the second part is disposed in the first position compared to the second position (Fig. 6; col. 8, lines 20-col. 9, line 12). It would have been obvious to one of ordinary skill in the art at the effective filing date to supply a tool, as taught by Tanaka, for installing the protective barrier of Kimbrell. The motivation would have been to improve the reliability of the protective barrier installation. 
Allowable Subject Matter
Claims 70-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first and second films include text indicia properly readable when viewed from non-adhesive sides of the first and second films, wherein aligning the first and second films includes aligning the text indicia to face in different directions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883